DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 3/16/2022 has been entered. Applicant’s amendments to the Drawings and Claims have overcome each and every objections and 112(b) rejections previously set forth in the Final Office Action mailed 3/21/2022.
The drawings were received on 5/20/2022. These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ryan Fisher on 5/24/2022.

The application has been amended as follows: 

IN THE CLAIMS:
Regarding claim 1, line 3, the limitation “a medical container” has been amended to recite “the medical container”.

Regarding claim 5, line 3, the limitation “a medical container” has been amended to recite “the medical container”.

Regarding claim 7, line 3, the limitation “a medical container” has been amended to recite “the medical container”.

Regarding claim 9, line 4, the limitation “a portion” has been amended to recite “the portion”.

Allowable Subject Matter
Claims 1-10 are allowed.
Claims 1, 5-7 and 10 were previously indicated allowable in the office action mailed on 3/21/2022. 
Claims 3, 4, 8 and 9 were previously indicated allowable if these claims are amended to overcome the objections set forth in the office action mailed on 3/21/2022. Claims 3, 4, 8 and 9, as currently amended overcomes all the objections previously set forth in the office action mailed on 3/21/2022.
Claim 2 was previously indicated allowable, if claim 2 overcomes all the rejections previously set forth in the office action mailed on 3/21/2022. Claim 2 as currently amended overcomes all the rejections previously set forth in the office action mailed on 3/21/2022. 

Response to Arguments
Applicant’s arguments, see page 9, filed 5/20/2022, with respect to claims 2-4, 8 and 9 have been fully considered and are persuasive.  The rejection/objection of claims 2-4, 8 and 9 has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NILAY J SHAH whose telephone number is (571)272-9689. The examiner can normally be reached Monday-Thursday 8:00 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NILAY J SHAH/            Primary Examiner, Art Unit 3783